Title: To George Washington from Robert Dinwiddie, 18 July 1757
From: Dinwiddie, Robert
To: Washington, George



Sir
Williamsburg July 18th 1757

Your two Letters of 10th & 11th I recd by Jenkins & observe their Contents—I wrote You the 13th which sent up by Serjt Fent—There will soon be Publicats. for any Persons inclineable to contract for Provisions for the Forces at Winchester, & those in Augusta; they are to give in their Proposals in Writing, & by this Method I hope they will be properly supplied.
The Money remaining of the 2000£ for Drafts may be applied to Contingt Charges, the Accounts to be kept seperate—And this Day have sign’d a Warrant for 1500 more for paymt of Arrears due on Provisions, which the Treasurer is to deliver to Mr Walker—that I expect will be sufficient to pay all Arrearages. I do not understand the Demands of the People for Inds. an Acct of them shd be sent down here. Jenkins has recd £31.3.3 for the two Receipts for Skins for the Inds.—& You are to continue Jenkins in Pay he giving close attendance.
I sent You by Fent 16 blank Coms. which I doubt not You will fill up carefully & to those of most Merit & Spirit. Our Printg Office is so much engag’d in printing the Paper Money, that I cou’d not get the Mutiny & Desertion Act in Print, but You have a Copy of it atested by the Clerk of the Assembly. The former Como. for holding Genl Court Martials wou’d have done; but in Case of it’s being mislaid I send You a new one; & six blank Warrants to be made use of as occasion may require.
It’s too premature to appoint Ct. McNeill in the room of Ct. Spotswood, as I hope we shall have some good Acct of him. You are to allow the two Officers to resign on their Application, appointg as good Men in their room—When You have form’d Yr

Compas. send me a Muster Roll of each Company seperate with the Names of each private Man, Serjt Corporal & Drums, sign’d by the Capts. & Subalterns. The Detachmt intended for Augusta will be supplied with Provisions from Colo. Clemt Read, County Lieut. of Lunenburg, who will order them to the Place the Forces may be destin’d to.
I am uneasy on reading the List of the many Deserters from the Drafts, I shall advise & publish Advertisemts for apprehending them if possible, tho’ they are too much countenanc’d & protected to the Shame of the Country.
Colo. Stanwix’s Account I have perused, & must observe thereon, that Your Allowance is much more than there specified; & as the Officers have very great Pay, I adhere to my former Regulations as to Bat Men, & that they appear in Rank & File; You well know the Country has always paid the Waggons, & Colo. Stephen employ’d no less than nine Waggons to his two Companies—The Rations mention’d by Colo. Stanwix I conceive is in lieu of Provisions, but if the Officers are supplied with Provisions these Rations are out of the Question.
The Informatn of Jno. Street I hope is sent Co. Stanwix; I cannot believe the Acct of 700 French Men from the Lakes to Fort DuQuesne, as it’s natural to think they will collect all the Force they can to form a strong Body to the No[rth]wd against Lord Loudoun, but however it’s necessary to be greatly on Your guard & look out. I shall be very glad to have a specifick Acct of the number of Drafts, those that were paid the Bounty Money & had their Regimentals before they deserted—As I wrote You in my last about the Provisions left at Fort Cumberland, You must settle it in the best manner You can.
I hope I have ommitted nothing essential, indeed I am not in Health for writing long Letters. I wish You Health & am Sir Your humble Servant

Robt Dinwiddie

